DETAILED ACTION
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.       This Office Action is in response to Amendment filed on date: 7/14/2022.
           Claims 1-2, 4-6 and 8-9 are currently pending.
           Claims 3 and 7 have been cancelled.
           Claims 1 and 9 are independent claims.

Reasons for Allowance
2.        Claims 1-2, 4-6 and 8-9 are allowed over the prior arts of record.
3.       The following is a statement of reasons for the indication of allowable subject matter:
          Regarding claim 1 and similarly claim 9, the cited reference arts of record, alone or in combination, do not disclose nor fairly suggest:
         “A temperature test apparatus comprising: an anechoic chamber having an internal space unaffected by a surrounding radio wave environment; a test antenna housed in the internal space and configured to transmit or receive a radio signal to or from the antennas under test in order to measure the reception characteristics or the transmission characteristics of the device under test; …….. wherein the heat-insulating housing has a flat plate shaped part in a region through which radio waves of a radio signal transmitted from the test antenna passes before entering the quiet zone, the flat plate shaped part being perpendicular to the traveling direction of the radio waves of the radio signal entering the quiet zone; wherein the orientation changing mechanism comprises: a drive unit configured to generate rotational driving force: a turntable configured to rotate by a predetermined angle around one of two axes that are orthogonal to each other by the rotational driving force of the drive unit; a support column extending from the turntable in a direction of the one axis and rotating together with the turntable by the rotational driving force of the drive unit; and a DUT mounting part on which the device under test is mounted, which extends from a side surface of the support column in a direction of the other of the two axes, and rotates by a predetermined angle around the other axis by the rotational driving force of the drive unit, wherein the device under test, the DUT mounting part, and a part of the support column are accommodated in the space region.” in combination with all other elements as claimed in claim 1. 

        As to claim(s) 2, 4-6 and 8, the claims are allowed as they further limit allowed claim 1.

       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Prior Art of Record
4.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             Rowell (U.S Pub. 20200025822) discloses an over-the-air (OTA) test system for measuring a performance of a device under test (DUT). The test system comprises an over-the-air (OTA) measurement chamber provided with at least one feedthrough for at least a first air hose and a second air hose. The test system further includes a thermally isolated hollow body inside the OTA measurement chamber, in which the DUT is positioned having at least two openings for connecting a first end of each of the first and the second air hose, and at least one sensor having a connection wire, located within the thermally isolated hollow body. Advantageously, the sensor connection wire is fed through one of the two openings into the thermally isolated hollow body. (see specification for more details).              Elfstrom (U.S Pub. 20180375593) discloses a method performed by a testing device (101) for enabling testing of a communication node (103). The testing device (101) measures a test parameter associated with RF characteristics of the communication node (103) when it is located at a test location (105) during a first condition. The communication node (103) is configured with a node setting during the measurement in the first condition. The testing device (101) measures the test parameter associated with the RF characteristics of the communication node (103) when it is located at the test location (105) during a second condition. The communication node (103) is configured with the same node setting in the second condition as in the first condition. The testing device (101) checks whether a result parameter associated with the test parameter measured during the first and second condition fulfills a requirement (see specification for more details).
             Russell (U.S Pat. 6114985) discloses a test station for testing the performance of an automotive Forward Looking Sensor (FLS) in detecting one or more targets in a predetermined scene within the field of view of the FLS. The test station includes a chamber having a first end at which the FLS is disposed and a second end at which a Transmit/Receive Test (TRT) system is disposed. The TRT system includes an antenna array responsive to an RF signal transmitted by the FLS and a Transmit/Receive (TR) processor for processing the received signal in order to simulate the predetermined scene and for transmitting the processed signal back to the FLS. The TR processor includes at least one Transmit/Receive Radio Frequency (TR RF) processor module for processing the received RF signal by selectively shifting the frequency and/or adjusting the amplitude of the signal. (see specification for more details).
Conclusion
5.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG LE whose telephone number is (571)272-9349.  The examiner can normally be reached on Monday thru Friday 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
8/1/2022